LICENSE AGREEMENT

 

This LICENSE AGREEMENT (the “Agreement”) is made and entered into on this 14 day
of February 2019 (“Effective Date”) by and between NewBridge Global Ventures,
Inc., a Delaware Corporation (“NB”) and Ecoxtraction, LLC, a Louisiana Limited
Liability Company (“ECO”).

 

RECITALS

 

WHEREAS, ECO owns certain intellectual property relating to cannabis extraction
technology, and ECO licenses from Hydro Dynamics, Inc. (“Hydro”), certain
additional intellectual property relating to cannabis extraction technology;

 

WHEREAS, ECO and NB are entering into an Asset Purchase Agreement (“APA”);

 

WHEREAS pursuant to the APA, ECO wishes to grant NB certain non-exclusive and
exclusive licenses to the extraction technology; and

 

NOW THEREFORE, in consideration of the mutual covenants and undertakings of the
Parties, and for good and valuable consideration, receipt of which is hereby
acknowledged, the Parties agree as follows:

 

1Definitions 

 

(a)“HD License” means the March 26, 2018 license agreement between ECO and Hydro
Dynamics, Inc., which is attached as Schedule A. 

 

(b)“HD IP” means the intellectual property rights of Hydro Dynamics, Inc.
granted to ECO under the HD License. 

 

(c)“Improved IP” means the intellectual property for improvements to the Owned
Patent, the HD IP, or Know-How, conceived or developed by ECO, whether or not
such improvements are patented, and whether or not such improvements are solely
or jointly owned. 

 

(d)“Know-how” means ECO’s proprietary information and/or trade secrets relating
to the technology described in the Owned Patents, including ECO’s Clean Energy
Wave (CEW) technology, existing as of the Effective Date. 

 

(e)“NewBridge Field of Use” means the extraction, marketing, and sale of oil,
cannabinoids, terpenes, and other compounds from cannabis sativa, cannabis
indica, and cannabis ruderalis, including marijuana and hemp, extracted
utilizing the Water Extraction IP. 

For the avoidance of doubt, the “NewBridge Field of Use” does not include: (i)
the manufacture, sale, rental, or leasing of equipment utilizing or
incorporating the Water Extraction IP; (ii) the further research and development
of the Water Extraction IP; or

(iii) any action which would be inconsistent with ECO’s rights and obligations
under the HD License.

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



(f)“Owned Patent” mean U.S. Application Serial No. 15/240,450, entitled, “Method
And Apparatus For Extracting THC And Other Compounds From Cannabis Using
Controlled Cavitation”, together with any patent that issues based in any part
upon the foregoing patent(s) or patent application(s), any foreign applications
and foreign patents corresponding thereto, including patents to be obtained by
any non-provisional, continuation, continuation-in-part, division, renewal,
substitute, re-issue or re- examination application, and extensions thereof. 

 

(g)“Party” means either ECO or NB, with “Parties” meaning both. 

 

(h)“Territory” means the entire world. 

 

(i)“Water Extraction IP” means the Owned Patent, the Know-how, the HD IP, and
the Improved IP as applied to the extraction of oil, cannabinoids, terpenes, and
other compounds from cannabis sativa, cannabis indica, and cannabis ruderalis,
including marijuana and hemp, but only where such processing and extraction is
accomplished primarily with water and without organic solvents. 

 

2License Grants 

 

(a)Subject to all the terms and conditions of this Agreement, ECO hereby grants
to NB a paid-up, perpetual, non-exclusive license to the Water Extraction IP,
within the Territory, but only within the NewBridge Field of Use. 

 

(b)Subject to all the terms and conditions of this Agreement, ECO hereby grants
to NB a limited term exclusive license to the Water Extraction IP, within the
Territory, but only within the NewBridge Field of Use. 

 

(c)The exclusive license of Section 2(b) shall have an initial term of two (2)
years from the Effective Date. NB shall have the option to renew the exclusive
license for two (2) successive additional terms of one (1) year each. NB shall
exercise the renewal option by giving CWL written notice of NB’s intent to renew
the license at least sixty (60) days prior to the expiration of the then current
term. In consideration of each one-year renewal term, NB shall, at the beginning
of such renewal term, issue ECO 250,000 shares of NB common stock at a par value
of $0.0001 per share. 

 

(d)The licenses granted in Sections 2(a) and 2(b) include the right to
sublicense the rights granted therein. 

 

(e)NB acknowledges ECO will assign the Owned Patent to CWL in conjunction with
the joint venture between the Parties. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



3Consideration 

 

ECO conveys the licenses and other rights granted herein in consideration of
NB’s obligation to transfer a certain number of shares of NB common stock to ECO
as set out in the APA.

 

4Assignment 

 

Neither Party shall have the right to assign its rights and obligations under
this Agreement, except with the prior written consent of the other Party.

 

5Maintenance and Prosecution of Patents and Applications 

 

CWL shall be responsible for maintaining the patents and prosecuting the patent
applications related to the Owned Patent and Improved IP.

 

6NB Improvements to IP 

 

Any improvements by NB to the Owned Patent, Know-how, HD IP, Improved IP, or
Water Extraction IP shall be owned by CWL and NB agrees to promptly execute such
documents reasonably necessary to evidence CWL’s ownership. NB shall ensure that
all of its employees, contractors, and other agents working in the NewBridge
Field of Use have a written obligation to assign to NB intellectual property
related to the NewBridge Field of Use.

 

7Patent Enforcement 

 

(a)Each Party shall promptly report in writing to the other Party any
infringement or suspected infringement by a third party of the Owned Patent, the
HD IP, the Know-how, or the Improved IP (collectively, the “Agreement
Intellectual Property”), and, upon request shall provide the other Party with
all available evidence in its possession supporting said infringement, suspected
infringement or unauthorized use or misappropriation. 

 

(b)The Party owning the Agreement Intellectual Property being infringed (“lead
Party”) shall have the initial right to initiate an infringement suit or other
appropriate action against any third party who at any time has infringed or is
suspected of infringing any Agreement Intellectual Property. The lead Party
shall give the other Party (“secondary Party”) sufficient advance written notice
of its intent to initiate such action and the reasons therefore, and shall
provide the secondary Party with an opportunity to make suggestions and comments
regarding such action. The lead Party shall keep the secondary Party informed of
the status of any such action. The lead Party shall have the sole and exclusive
right to select counsel for and shall pay all expenses of such action. The
secondary Party shall offer reasonable assistance to the lead Party in
connection therewith, including becoming a party to the suit if necessary to
maintain standing, at no charge to the lead Party except for reimbursement of
reasonable out-of-pocket expenses. Any damages, profits or awards of whatever
nature recovered from such action shall (i) first be used to reimburse the lead
Party for its litigation expenses (including attorney fees), (ii) second be used
to reimburse the secondary Party for its litigation expenses 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



(including attorney fees), and third, any remainder shall be divided between the
Parties in proportion to their financial contribution to the litigation.

 

(c)In the event that the lead Party does not (a) secure cessation of the
infringement, or (b) enter suit against the infringer within six (6) months of
notice under Section 9(a) hereof, the secondary Party shall have the right to
initiate an infringement suit or other appropriate action against the third
party who has infringed or is suspected of infringing the Agreement Intellectual
Property. The secondary Party shall give the lead Party sufficient advance
written notice of its intent to initiate such action and shall provide the lead
Party with an opportunity to make suggestions and comments regarding such
action. The secondary shall keep the lead Party informed of the status of any
such action. The secondary party shall have the sole and exclusive right to
select counsel for and shall pay all expenses of such action. The lead Party
shall offer reasonable assistance to the secondary Party in connection
therewith, including becoming a party to the suit if necessary to maintain
standing, at no charge to the secondary Party except for reimbursement of
reasonable out-of-pocket expenses. The secondary Party may settle any such
action in its sole discretion. Any damages, profits or awards of whatever nature
recovered from such action shall (i) first be used to reimburse the secondary
Party for its litigation expenses (including attorney fees), (ii) second be used
to reimburse the lead Party for its litigation expenses (including attorney
fees), and third, any remainder shall be divided between the Parties in
proportion to their financial contribution to the litigation. 

 

8Termination. 

 

This Agreement may be terminated by one of the Parties (hereinafter “Aggrieved
Party”) in the event the other Party (hereinafter “Defaulting Party”) is in
default of its obligations under this Agreement, and if after notice as provided
for in this Agreement, the Defaulting Party has failed to cure the breach within
thirty (30) days of receipt of notice of the breach. Upon learning of a breach
of this Agreement, the Aggrieved Party shall notify the Defaulting Party in
accordance with Section 9 that it is in breach of this Agreement, and in said
notice shall provide sufficient detail so that the Defaulting Party is aware of
the nature of the default.

 

9Notices 

 

All notices or other communications under this Agreement shall be in writing and
shall be deemed received either (i) the day of transmission if delivered by
facsimile with confirmation receipt or by email, provided that an original or
copy of the notice is deposited the same day with the postal service, first
class postage prepaid, or (ii) upon receipt if delivery by reputable overnight
courier, if addressed as follows:

 

To NB:

Newbridge Global Ventures, Inc. 2545 Santa Clara Avenue Alameda, CA 94501

E-mail: bob@newbridgegv.com Attention: Chief Financial Officer

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



To CWL:

 

Either party may change its address for notice by giving written notice to the
other party of such change in accordance with this Section 9.

 

10Independent Contractors. 

 

The parties to this Agreement shall be independent contractors with respect to
each other, and nothing in this Agreement shall create or constitute a joint
venture, partnership, agency or any similar relationship between the parties.

 

11Governing Law; Jurisdiction; Venue 

 

This Agreement shall be interpreted, administered, and enforced in all respects
under the laws of the State of Delaware, without regard to its conflict of laws
rules, and to the extent applicable, the patent laws of the United States of
America. Each Party to this Agreement hereby (i) consents to submit himself,
herself or itself to the personal jurisdiction of the state or U.S. federal
courts located in Delaware, (ii) irrevocably agrees that all actions or
proceedings arising out of or relating to this Agreement will be litigated in
such courts and (iii) irrevocably agrees that he, she or it will not institute
any Proceeding relating to this Agreement or any of the transactions
contemplated hereby in any court other than such courts. Each party to this
Agreement accepts for himself, herself or itself and in connection with his, her
or its properties, generally and unconditionally, the exclusive jurisdiction and
venue of the aforesaid courts and waives any defense of lack of personal
jurisdiction or inconvenient forum or any similar defense, and irrevocably
agrees to be bound by any non-appealable judgment rendered thereby in connection
with this Agreement.

 

12Attorney Fees 

 

In the event that either Party institutes any type of legal action for any
dispute, breach or default of any of the provisions of this Agreement or for
injunctive relief, then the prevailing Party in such legal action shall be
entitled to recover reasonable attorney’s fees and court costs.

 

13Injunctive Relief 

 

Each Party acknowledges that if it breaches a material obligation under this
Agreement, the other Party shall have no adequate remedy in arbitration or at
law and may seek such equitable relief, including but not limited to preliminary
and permanent injunctive relief, without out the posting of bond or other
surety. Nothing herein shall be construed as prohibiting either Party from
pursuing any other remedy available at law or in equity for such breach or
violation or threatened breach or violation of this Agreement. In particular,
the obligations of this Agreement shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction.

 

14Binding Agreement 

 

The rights and obligations of the parties to this Agreement shall be binding
upon and enforceable by their respective heirs, successors and permitted
assigns.

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



 

15Waiver or Modification 

 

No waiver by either party of any breach, default or violation of any term,
warranty, representation, agreement, covenant, condition or provision of this
Agreement shall constitute a waiver of any subsequent breach, default, or
violation of the same or other term, warranty, representation, agreement,
covenant, condition or provision. No modification, amendment, extension,
renewal, rescission, termination or waiver of any of the provisions contained in
this Agreement, or any future representation, promise or condition in connection
with the subject matter of this Agreement, shall be binding upon either party
unless in writing and signed by both parties.

 

16Severability 

 

Any provision of this Agreement which is invalid, prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective solely to the
extent of such invalidity, prohibition or unenforceability without invalidating
the remaining provisions hereof, and any such invalidity, prohibition or
unenforceability in any such jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

17Construction 

 

Titles or captions of sections contained in this Agreement have been inserted
only as a matter of convenience and in no way define, limit, extend, describe or
otherwise affect the scope or meaning of this Agreement or the intent of any
provisions hereof. Reference to any person or item in this Agreement in the
singular shall apply in the plural, and any reference to any persons or items in
this Agreement in the plural shall apply in the singular.

 

18Counterparts 

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.

 

--------------SIGNATURE PAGE FOLLOWS----------------

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



Capture2.JPG [nbgvex10z21.jpg] 

--------------------------------------------------------------------------------

7

 